MurdocK, J., dissenting: Congress, in the sections of the Code applicable hereto, has provided that earnings of the divorced husband, which he must report as a part of his gross income, are income a second time when paid to the divorced wife even though no earning- or profit-creating transaction or circumstance has intervened to make them income a second time. That does not seem feasible. Furthermore, the language used would make the payments income to the divorced wife even though the former husband necessarily paid them out of bis capital. That is also difficult to understand.